DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed March 20, 2020, is entered.  Applicant cancelled claims 1-13 and added claims 14-29.  No new matter is entered.  Claims 14-29 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the film" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, previous references back to the outer film are in the form of “the outer film.”  Accordingly, the use of “the film” lacks proper antecedent basis.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bianucci et al. (WO 2013/042081 A1), which is cited in Applicant’s IDS, in view of Saiki et al. (U.S. Patent No. 5,599,489).
claims 14, 15, 19 and 20, Biannuci teaches a flexible photovoltaic laminate (Abstract, Figure 1) comprising a layer of photovoltaic cells (2) that are connected to one another, front and back layers (3a, 3b) configured to encapsulate the layer of photovoltaic cells and an outer film (5) of flexible material disposed on the front layer.  Abstract, Figure 1 and Page 4, Lines 5-28.
Biannuci teaches the outer film of flexible material is made of PVF or PVDF (Page 6, Lines 1-5) but is silent as to whether it comprises anti-soiling properties and an average roughness of less than 1 micron.
However, Saiki, which deals with fluoropolymers, teaches a fluoropolymer with improved water-repellancy and durability is obtained by roughening the surface of the polymer and treating it with fluorine gas.  Col. 2, Lines 28-34.  Specifically, Saiki teaches PVF or PVDF fluoropolymers (Col. 3, Lines 50-61) are subjected to a roughening treatment to obtain a surface roughness between 0.1 to 2 micrometers.  Col. 4, Lines 3-33.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the PVF or PVDF outer film taught by Biannuci such that it has a roughened surface because Saiki teaches doing so increases the water-repellancy and durability of the film.
Furthermore, regarding the anti-soiling properties of the film, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 
With respect to claims 16 and 17, modified Biannuci teaches the maximum roughness of the outer film is not more than 3 micrometers when the roughening is obtained via electric treatment.  Saiki, Col. 4, Lines 26-33.  Examiner is interpreting this disclosure to cover a range of 3 micrometers or less.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claim 18, Biannuci teaches the photovoltaic cells are silicon-based cells.  Page 4, Lines 8-12.
With respect to claim 21, Biannuci teaches a thickness of the outer film is between 100 to 600 micrometers.  Page 4, Lines 17-23.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claims 24 and 25, Biannuci and Saiki, as combined above, teach a method for decreasing or limiting soiling on a surface of a flexible laminate of a photovoltaic cell by increasing the water-repellancy of the outer film of the laminate via a surface roughening treatment, wherein the increased water-repellancy would be expected to decrease any soiling associated with water dwelling on the laminate surface.  Bianiucci, Abstract and Figure 1 and Saiki Col. 2, Lines 28-34 and Col. 4, Lines 3-33.
Modified Biannuci specifically teaches the flexible photovoltaic laminate (Abstract, Figure 1) comprises a layer of photovoltaic cells (2) that are connected to one another, front and back layers (3a, 3b) configured to encapsulate the layer of photovoltaic cells and an outer film 
With respect to claims 26 and 27, modified Biannuci teaches panel is obtained by vacuum lamination of all the layers in a single step.  Page 6, Lines 26-28.  Additionally, as per the MPEP, the selection of any order of performing process steps is obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C) (internal citation omitted).  Accordingly, it’s obvious to one ordinarily skilled in the art the photovoltaic laminate is obtained independent of whether lamination is performed in one single step or in two or more separate steps.
(4)
Claims 14, 15 18-21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bianucci et al. (WO 2013/042081 A1), which is cited in Applicant’s IDS, in view of Kataoka et al. (U.S. Publication No. 2004/021836 A1).
With respect to claims 14, 15, 19 and 20, Biannuci teaches a flexible photovoltaic laminate (Abstract, Figure 1) comprising a layer of photovoltaic cells (2) that are connected to one another, front and back layers (3a, 3b) configured to encapsulate the layer of photovoltaic cells and an outer film (5) of flexible material made of PVF or PVDF disposed on the front layer.  Abstract, Figure 1, Page 4, Lines 5-28 and Page 6, Lines 1-5.
Biannuci teaches the outer film of flexible material but is silent as to whether it comprises anti-soiling properties and an average roughness of less than 1 micron.

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the outer film taught by Biannuci such that it has a roughened surface because Kataoka teaches doing so obtains enhanced stain resistance.
With respect to claim 18, Biannuci teaches the photovoltaic cells are silicon-based cells.  Page 4, Lines 8-12.
With respect to claim 21, Biannuci teaches a thickness of the outer film is between 100 to 600 micrometers.  Page 4, Lines 17-23.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claims 24 and 25, Biannuci and Kataoka, as combined above, teach a method for decreasing or limiting soiling on a surface of a flexible laminate of a photovoltaic cell by enhancing the stain resistance of the outer film of the laminate via a surface roughening treatment.  Bianiucci, Abstract and Figure 1 and Kataoka, Paragraph 56.
Modified Biannuci specifically teaches the flexible photovoltaic laminate (Abstract, Figure 1) comprises a layer of photovoltaic cells (2) that are connected to one another, front and back layers (3a, 3b) configured to encapsulate the layer of photovoltaic cells and an outer film (5) of flexible material disposed on the front layer.  Abstract, Figure 1 and Page 4, Lines 5-28.  Modified Biannuci further teaches the outer film of flexible material is surface roughened to an 
With respect to claims 26 and 27, modified Biannuci teaches panel is obtained by vacuum lamination of all the layers in a single step.  Page 6, Lines 26-28.  Additionally, as per the MPEP, the selection of any order of performing process steps is obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C) (internal citation omitted).  Accordingly, it’s obvious to one ordinarily skilled in the art the photovoltaic laminate is obtained independent of whether lamination is performed in one single step or in two or more separate steps.
(5)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bianucci et al. (WO 2013/042081 A1), which is cited in Applicant’s IDS, in view of Saiki et al. (U.S. Patent No. 5,599,489), as applied to claims 14-21 and 24-27 above, and further in view of Hayes (U.S. Publication No. 2008/0264481).
With respect to claim 22, modified Biannuci teaches the encapsulation layers (front and back) but is silent as to their thickness.
However, Hayes, which deals with photovoltaic modules, teaches 0.026 mm to 3 mm is an effective thickness for an encapsulant layer in a photovoltaic module.  Paragraph 54.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Biannuci with Hayes is the use of a known technique to improve a similar device in the same way.  Modified Biannuci teaches front and back layers that are encapsulation layers.  Hayes teaches a thickness of 0.026 
(6)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bianucci et al. (WO 2013/042081 A1), which is cited in Applicant’s IDS, in view of Kataoka et al. (U.S. Publication No. 2004/021836 A1), as applied to claims 14, 15, 18-21 and 24-27 above, and further in view of Hayes (U.S. Publication No. 2008/0264481).
With respect to claim 22, modified Biannuci teaches the encapsulation layers (front and back) but is silent as to their thickness.
However, Hayes, which deals with photovoltaic modules, teaches 0.026 mm to 3 mm is an effective thickness for an encapsulant layer in a photovoltaic module.  Paragraph 54.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Biannuci with Hayes is the use of a known technique to improve a similar device in the same way.  Modified Biannuci teaches front and back layers that are encapsulation layers.  Hayes teaches a thickness of 0.026 mm to 3 mm is an effective thickness for an encapsulation layer.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the thickness range taught by Hayes for modified Biannuci’s encapsulation 
(7)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bianucci et al. (WO 2013/042081 A1), which is cited in Applicant’s IDS, in view of Saiki et al. (U.S. Patent No. 5,599,489), as applied to claims 14-21 and 24-27 above, and further in view of Howell et al. (WO 2010/051355 A2), which is cited in Applicant’s IDS.
With respect to claim 23, modified Bianucci is silent as to whether the encapsulation material includes a glass-fiber fabric and encapsulation resin.
However, Howell, which deals with photovoltaic modules, teaches fiberglass (glass fiber) in woven form (fabric) incorporated into a resin is an effective encapsulation material for photovoltaic modules.  Paragraphs 32, 33, 36 and 37.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Bianucci with Howell is the simple substitution of one known element for another to obtain predictable results.  Modified Biannuci teaches a photovoltaic module comprising an encapsulation material.  Howell teaches glass fiber fabric (fiber glass that is woven) in a resin is an effective encapsulation material for photovoltaic modules.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Howell’s encapsulant in place of Bianucci’s because Howell teaches is to be an effective encapsulant, meaning the modification has a reasonable expectation of success.



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bianucci et al. (WO 2013/042081 A1), which is cited in Applicant’s IDS, in view of Kataoka et al. (U.S. Publication No. 2004/021836 A1), as applied to claims 14, 15, 18-21 and 24-27 above, and further in view of Howell et al. (WO 2010/051355 A2), which is cited in Applicant’s IDS.
With respect to claim 23, modified Bianucci is silent as to whether the encapsulation material includes a glass-fiber fabric and encapsulation resin.
However, Howell, which deals with photovoltaic modules, teaches fiberglass (glass fiber) in woven form (fabric) incorporated into a resin is an effective encapsulation material for photovoltaic modules.  Paragraphs 32, 33, 36 and 37.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Bianucci with Howell is the simple substitution of one known element for another to obtain predictable results.  Modified Biannuci teaches a photovoltaic module comprising an encapsulation material.  Howell teaches glass fiber fabric (fiber glass that is woven) in a resin is an effective encapsulation material for photovoltaic modules.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Howell’s encapsulant in place of Bianucci’s because Howell teaches is to be an effective encapsulant, meaning the modification has a reasonable expectation of success.
(9)
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bianucci et al. (WO 2013/042081 A1), which is cited in Applicant’s IDS, in view of Saiki et al. (U.S. , as applied to claims 14-21 and 24-27 above, and further in view of Snow (U.S. Publication No. 2008/0261037).
With respect to claims 28 and 29, modified Bianucci is silent as to whether the PVF outer film is applied in liquid form then solidified so that it cooperates with the front layer through bonding.
However, Snow, which deals with fluoropolymers, teaches a fluoropolymer coating is formed via a liquid composition that is applied to the substrate surface and solidified so that it adheres to the substrate.  Abstract.  Snow teaches this approach for forming a fluoropolymer film is beneficial because it allows for a thinner, more cost effective fluoropolymer layer.  Paragraph 6.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Snow’s technique for forming the fluoropolymer layer taught by Bianucci because Snow teaches it is a more cost effective approach.
(10)
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bianucci et al. (WO 2013/042081 A1), which is cited in Applicant’s IDS, in view of Kataoka et al. (U.S. Publication No. 2004/021836 A1), as applied to claims 14, 15, 18-21 and 24-27 above, and further in view of Snow (U.S. Publication No. 2008/0261037).
With respect to claims 28 and 29, modified Bianucci is silent as to whether the PVF outer film is applied in liquid form then solidified so that it cooperates with the front layer through bonding.

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Snow’s technique for forming the fluoropolymer layer taught by Bianucci because Snow teaches it is a more cost effective approach.
(11)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796